Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered October 22, 1993, convicting him of criminal possession of a weapon in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the *573defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant argues that the hearing court improperly credited the testimony of two police officers from the Violent Felony Warrant Squad that they believed that the defendant was a wanted felon for whom they had a warrant. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the hearing court, which saw and heard the witnesses (see, People v Prochilo, 41 NY2d 759; People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 46, 48). We see no reason to disturb the hearing court’s determination in this case. The officers’ belief that the defendant was the subject of an arrest warrant justified the action taken (see, People v Fernandez, 58 NY2d 791; cf., People v Salaman, 71 NY2d 869; People v Roberts, 196 AD2d 665; People v Rodriguez, 177 AD2d 521; People v Durant, 175 AD2d 176). O’Brien, J. P., Ritter, Copertino and Krausman, JJ., concur.